 



Exhibit 10-72
Fourth Amendment
to the
DTE Energy Company Executive Supplemental Retirement Plan
Recitals
A.     DTE Energy Company (the “Company”) adopted the DTE Energy Company
Executive Supplemental Retirement Plan (the “Plan”) to enable the Company to
attract and retain executives.
B.     The Organization and Compensation Committee (the “Committee”) of the
Company’s Board of Directors is authorized to amend the Plan.
C.     By a resolution properly adopted on October 30, 2007, the Committee
amended the Plan to provide additional benefits required under Change in Control
Severance Agreements entered into between the Company and its executives and key
employees.
Plan Amendment
Effective October 30, 2007, the DTE Energy Company Executive Supplemental
Retirement Plan is amended:
1.     New Section 14.08 is added as follows:
     14.08.     Additional Benefits.     The Account balance of any Participant
who has entered into a Change in Control Severance Agreement and whose
employment is terminated under circumstances entitling the Participant to
Severance Benefits under Section 3(a) of the Change in Control Severance
Agreement will be credited with additional Compensation Credits for the
Participant’s Benefit Continuation Period as provided in Section 3(a)(4)(B) of
the Change in Control Severance Agreement, based on the Participant’s Base
Salary determined under Section 3(a)(1)(A) of the Change in Control Severance
Agreement and the Participant’s Annual Cash Bonus determined under
Section 3(a)(1)(B) of the Change in Control Severance Agreement.
2.     Addendum I, “Change-in-Control Benefits” to the Sixth Restatement of The
Detroit Edison Company Management Supplemental Benefit Plan in Appendix A to the
Plan, is amended by replacing “Section 4” with “Section 3(a)” in the first
sentence of the third paragraph following the first paragraph numbered “(6).”
3.     Addendum I, “Change-in-Control Benefits” to the Sixth Restatement of The
Detroit Edison Company Management Supplemental Benefit Plan in Appendix A to the
Plan, is amended by replacing “Section 4(a)(ii)” with “Section 3(a)(4)(B)” in
the second paragraph numbered “(2).”
Fourth Amendment to ESRP — Page 1 of 1

